United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.P., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PUBLIC BUILDING SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0090
Issued: April 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 21, 2016 appellant, through counsel, filed a timely appeal from an August 25,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his asbestosis
is causally related to factors of his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel contends that OWCP disregarded the facts. He contends that OWCP
was familiar with the etiology of asbestos disease, and that the decision amounted to feigned
ignorance.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
prior appeal are incorporated herein by reference. The relevant facts are as follows.
On September 12, 2013 appellant, then a 62-year-old retired air condition operator/
mechanic, filed an occupational disease claim (Form CA-2) alleging that he had been exposed to
asbestos for 20 years at work, that he had not been provided a mask or other protection, and that
as a result he suffered from asbestosis.
In support of his claim, appellant submitted an April 1, 2013 radiology report wherein
Dr. Brigid M. Poe, a Board-certified radiologist, related a finding of blunted left lateral
costophrenic angle which she suspected was most likely a function of pleural thickening and two
nodular densities in the left upper lobe. OWCP also received a computerized tomography (CT)
scan dated April 5, 2013, which interpreted by Dr. Vjekoslav Jeras, a Board-certified radiologist,
as revealing calcified pleural plaques along bilateral hemidiaphragms as well as lateral chest
walls, consistent with prior asbestos exposure. Dr. Jeras also found subtle four millimeter
hypodensity subcapsular location, left lobe of liver, too small to characterize, suggesting small
hepatic cyst.
By decision dated November 19, 2013, OWCP denied appellant’s claim, finding that he
had failed to establish fact of injury. It found that the evidence of record did not support that the
work conditions occurred as alleged, and the medical evidence of record did not provide a
medical diagnosis causally related to the alleged factors of employment.
On November 21, 2013 appellant, through counsel, requested a telephone hearing before
an OWCP hearing representative.
OWCP thereafter received an October 29, 2013 report, wherein Dr. Gregory Hickey, an
osteopathic physician, reviewed appellant’s abdominal CT chest scan of April 2013 and noted
that there were several areas of calcified pleural plaque, but no discrete nodules. Dr. Hickey
listed appellant’s diagnoses as chronic asbestosis, personal history of prostate cancer, and
chronic rhinitis.
By decision dated March 21, 2014, an OWCP hearing representative noted that he
conducted a preliminary review of the evidence and found that the case was not in posture for
decision. He noted that OWCP should forward the claimant’s factual statement to the employing
establishment to request comments and an explanation with regard to appellant’s asbestos
exposure. OWCP was thereafter to make findings as to whether appellant had established that
the alleged exposure occurred at the time, place, and in the manner alleged, and if so, whether
the medical evidence was sufficient to establish appellant’s claim.
3

Docket No. 15-1826 (issued December 16, 2015).

2

On April 7, 2014 OWCP requested that the employing establishment provide further
information regarding appellant’s exposure to asbestos at work. A May 7, 2014 OWCP
telephone memoranda related that the employing establishment had archived appellant’s records
since he last worked in 1999. The employing establishment was attempting to retrieve
appellant’s records, but requested a 30-day extension to do so. It provided no further response.
By decision dated July 16, 2014, OWCP determined that appellant had established the
alleged employment factors and that a medical condition had been diagnosed, but that his claim
was denied because he failed to establish a causal relationship between the accepted employment
factors and the diagnosed medical condition.
On July 21, 2014 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
A hearing was held on February 9, 2015 wherein appellant testified as to his employment
history and exposure to asbestos from June 1978 through October 1999. By decision dated
April 27, 2015, the hearing representative affirmed the July 16, 2014 OWCP decision.
On September 3, 2015 appellant filed an appeal with the Board. In a decision dated
December 16, 2015, the Board affirmed OWCP’s April 27, 2015 decision denying appellant’s
claim. The Board found that although appellant established that he was exposed to asbestos
during the course of his federal employment and that he suffered from asbestosis, he failed to
establish a causal relationship between his asbestosis condition and his work exposure.4
By letter dated May 26, 2016 and received by OWCP on the same date, appellant,
through counsel, requested reconsideration. In support thereof, appellant submitted a May 17,
2016 medical report from Dr. Hickey, who indicated that appellant was in no overall distress
with his breathing and that he had no chest pain. Dr. Hickey listed appellant’s diagnostic
impression as abnormal CT scan of the chest without contrast, positive asbestosis with plaque,
and several new sclerotic lesions of the spine. He also listed diagnoses of chronic obstructive
pulmonary disease, acute personal history of malignant neoplasm of prostrate, chronic rhinitis,
and chronic pneumoconiosis due to asbestos and other mineral fibers. Dr. Hickey submitted the
results of a May 17, 2016 pulmonary function test. Appellant also resubmitted an October 29,
2013 report from Dr. Hickey.
By decision dated August 25, 2016, OWCP denied modification of its prior decision as
the medical evidence submitted on reconsideration failed to establish that appellant’s medical
condition was causally related to the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged, and
4

Id.

3

that any disabilities and/or specific conditions for which compensation is claimed are causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.7 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The Board determined in a decision dated December 16, 2015 that appellant had failed to
meet his burden of proof to establish a causal relationship between the accepted factors of his
federal employment and his diagnosed asbestosis.10
Following the Board’s decision, appellant submitted new evidence on reconsideration
and OWCP conducted a merit review of his case. The issue remained whether appellant
established a causal relationship between the accepted factors of employment and his diagnosed
asbestosis.
The Board finds that the evidence of record does not establish causal relationship
between appellant’s diagnosed medical condition and the accepted factors of his federal
employment.

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

See S.P., 59 ECAB 184, 188 (2007).

8

See Roy L. Humphrey¸ 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

9

I.J., 59 ECAB 408 (2008); supra note 6 at 345, 352.

10

Supra note 3.

4

Dr. Hickey listed appellant’s diagnostic impression as abnormal CT scan of the chest
without contrast, positive asbestosis with plaque, and several new sclerotic lesions of the spine.
He also noted chronic obstructive pulmonary disease, acute personal history of malignant
neoplasm of prostrate, chronic rhinitis, and chronic pneumoconiosis due to asbestos and other
mineral fibers. Dr. Hickey offered no opinion as to whether the diagnosed conditions were
causally related to the accepted factors of appellant’s federal employment. The weight of
medical opinion is determined by the opportunity for and thoroughness of examination, the
accuracy and completeness of a physician’s knowledge of the facts of the case, the medical
history provided, the care of analysis manifested and the medical rationale expressed in support
of stated conclusions.11 The reports from Dr. Hickey are not sufficient to meet appellant’s
burden of proof as he did not offer a rationalized opinion explaining how the diagnosis of
asbestosis or other pulmonary condition was causally related to the accepted employment
exposure to asbestos. His reports are therefore of limited probative value.12
The Board further notes that the pulmonary function test of May 17, 2016 does not
provide any diagnosis, nor does it make any statement with regard to causation. It is therefore
insufficient to establish fact of injury.13
Counsel’s argument that appellant’s case should have been accepted because OWCP is
familiar with the etiology of asbestos-related disease is an ineffectual attempt by counsel to
ignore appellant’s burden of proof to establish causal relationship. As found above, the medical
evidence does not establish that appellant’s diagnosed condition of asbestosis was causally
related to the accepted employment exposure. The reports from appellant’s physicians failed to
provide medical rationale based on a complete factual background explaining the reason why the
diagnosed condition was caused or aggravated by the accepted employment exposure.14 Simple
exposure to a workplace hazard does not constitute a work-related injury entitling an employee
to medical treatment under FECA.15
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment, nor his belief that the condition was caused by his employment, is sufficient to
establish causal relationship.16 As appellant did not establish that his medical condition was
causally related to the accepted factors of his employment, he did not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

12

L.S., Docket No. 13-1628 (November 26, 2013).

13

See G.M., Docket No. 14-2057 (issued May 12, 2015).

14

See F.P., Docket No. 15-1826 (issued December 16, 2015).

15

20 C.F.R. § 10.303; see also R.L., Docket No. 15-1328 (issued September 21, 2016).

16

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
asbestosis is causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 25, 2016 is affirmed.
Issued: April 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

